$772Mln MATS 2007-1 LEAD: ML.CO-MGR: CITI/JPM/WACH**ALL POT** CL Size WAL Pwin LGL C/E S/M/F Bench Yield Coup Price A1 167.100 0.36 1-8 6/08 14.00% A-1+/P-1/F1+ iLbr -3 5.3469 5.3469 100.0 A2 156.000 1.10 8-18 1/10 14.00% AAA/Aaa/AAA EDSF +3 5.492 5.43 99.99964 A3 174.000 2.10 18-32 3/11 14.00% AAA/Aaa/AAA 1mLr +5 100.00 A4 187.630 3.63 32-60 12/13 14.00% AAA/Aaa/AAA 1mLr +6 100.00 B 51.753 2.28 8-48 12/13 7.50% A/A1/A Swps +40 5.862 5.79 99.99632 C 35.829 2.14 8-41 12/13 3.00% BBB/NR/BBB Swps+58 6.037 5.96 99.99496 All Classes are Public and ERISA Eligible. Classes A1, A2, B and C are Fixed Rate. Classes A3 and A4 are Floating Rate. Pricing Speed:1.10% ABS to Maturity. Master Servicer: U.S. Bank National Association Receivables Servicer: CenterOne Financial Expected Settlement:June 11th The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuerand this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling the toll-free number at 1-800-248-3580. A written prospectus may also be obtained from your Merrill Lynch sales representative, from Merrill Lynch, Pierce, Fenner & Smith Incorporated, 4 WorldFinancial Center, FL 07, New York NY or, in Canada, from Merrill Lynch Canada Inc., 181 Bay Street-Suite 400, Toronto, Ontario M4T 2A9. This communication is intended for the sole use of the person or entity to whom it is provided by us. Any legends, disclaimers or notices that appear below were automatically generated, are not applicable to this message, and should be disregarded.
